DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.
Regarding the specification amendment: applicant has amended the specification to give some parts two names.  Examiner notes that 37 CFR 1.75(d)(1) and MPEP § 608.01(o) state that “the use of a confusing variety of terms for the same thing should not be permitted”.  Applicant appears to be giving multiple names to parts of identical scope.  This is improper, and the specification amendment of 8/16/2022 is not entered.  Examiner suggests changing the claim language to match the specification, if these terms are identical.  
Regarding the drawing amendment: applicant has properly removed all extraneous shading in the amendment of 8/16/2022, however, applicant has not filed these drawings in black ink, resulting in the inability to clearly read the part numbers.  Examiner notes that some part numbers include decimal points, and the poor line quality has resulted in some missing decimal points, or some that look like commas.  Black ink has hex color code #000000.  Please see 37 CFR 1.84(a)(1).  Therefore, the drawings are not entered.  
Regarding applicant’s terminology in the claims: 
-Applicant has removed MOST references to “bracket” in the claims, and replaces this term with “holder”.  Applicant has NOT amended claim 22 in this manner; claim 22 is objected to.
-Applicant has removed the term “piece” from the claims, examiner thanks applicant.  
-Applicant has retained the term “spring receptacle” in the claims, while amending the specification to doubly name part 89 as both “spring supports” AND “spring receptacles”.  Examiner notes that this is improper, please see specification objection below, and that the specification amendments of 8/16/2022 are not entered.  Examiner has assumed that these “receptacles”/”supports” are equivalent to the DISCLOSED term “sleeve”, which is in fact disclosed and shown in the drawings.  Please see 112b rejection below.  
-Applicant has not removed the term “spring guides” from the claim, asserting that “spring guides” is a generic term for sleeves 85.1 and protrusions 92.1, agreeing with examiner.  Applicant also asserts that spring receptacle 89 and spring mandrel are not “spring guides”.  This is in direct conflict with the specification of page 4, stating “two sleeve sections forming the spring guides”/”spring guides implemented as sleeves”, and “two mandrels forming the spring guides”.  Applicant again states “spring guides 85.1 are implemented as sleeves” on page 9, and “mandrels forming the spring guides” on page 5.  Since applicant is not clear about the scope of “spring guides”, examiner continues a 112b rejection on the term.  

Applicant only argues the rejection of the claims over Anderson, neglecting that claims 13 and 21 are also given 102 rejections over publication Jo.  While the response is incomplete, examiner will consider the amendments and response in order to further prosecution.  

Examiner notes that all embodiments disclosed include sleeves/receptacles on the holders.  Examiner suggests including these features on the holders and removing these receptacles/sleeves from the scope of the generic term “coupling” or “spring guides” would reduce issues.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “spring guides includes a sleeve” of claim 14; “spring receptacle” of claim 19, and “enlarged cross section” of claim 22; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Applicant doubly defines part 89 as “spring supports” AND “spring receptacles”.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Examiner notes that “the use of a confusing variety of terms for the same thing should not be permitted”.    
Applicant doubly defines part 92.2 as “second spring stop” AND “enlarged cross section portion”.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Examiner notes that “the use of a confusing variety of terms for the same thing should not be permitted”.    
Appropriate correction is required.

The disclosure is objected to because of the following informalities: Applicant claims the following terms that are not utilized in the specification: 
 “spring receptacle”; examiner assumes this is equivalent to the disclosed term “sleeve” and “spring supports”.  Please utilize the disclosed term in the claims.  
“enlarged cross section portion”; examiner assumes this is equivalent to “Second spring stop 92.2”.    Please utilize the disclosed term in the claims.  
For further details about these terms, please see the 112b rejections.  Appropriate correction is required.

Claim Objections
Claims below are objected to because of the following informalities:  
In claim 22, applicant has not replaced the term “bracket” with “holder”, as applicant has done in all other claims.  Examiner assumes that applicant intends to do the same in claim 22.  
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13: 
-Applicant claims the term “spring guides”.  Examiner and applicant both agree that the term “spring guides” is a generic term, however the scope of the generic term “spring guides” is not defined.   Applicant also asserts that spring receptacle 89 and spring mandrel are not “spring guides”.  This is in direct conflict with the specification of page 4, stating “two sleeve sections forming the spring guides”/”spring guides implemented as sleeves”, and “two mandrels forming the spring guides”.  Applicant again states “spring guides 85.1 are implemented as sleeves” on page 9, and “mandrels forming the spring guides” on page 5.  Examiner also asserts that “spring guides” includes the disclosed “sleeve”, which examiner assumes is equivalent to the “receptacle”/”spring supports”.    
Examiner assumes that claim 13 is generic to both figures 4 and 5.  

Regarding claims 17 and 19:
Applicant claims the same scope; the use of sleeves/receptacles and a mandrel.  Applicant, however, seems to claim the spring guide is a mandrel in claim 19, and the spring guide is the sleeve in claim 17.  Examiner believes both claims have the same scope, and further confuses how many “spring guides” are involved.  If both the mandrel AND the sleeve, then applicant’s device includes the use of four spring guides.  These claims further refute applicant’s argument that neither the receptacle nor the mandrel are “spring guides” as applicant states on page 2 of the arguments on 8/16/2022.  


Regarding claim 20: 
Applicant claims the spring receptacle is NOT the spring guide, claiming “spring guides is disposed in the spring receptacle at least in part”.  Examiner notes that applicant has not shown the use of two types of spring guides, nor that the spring guide can be two parts at the same time.  Examiner notes that clarification of the scope of “spring guides” is required to remove this rejection.  Further, examiner notes that applicant seems to claim two types spring guides, and further defines one spring guide in claim 20.  Examiner has assumed that the “at least two spring guides” are both the same type of spring guide: applicant has not disclosed the use of ONE sleeve and ONE mandrel, applicant only discloses the use of two sleeves and two mandrels.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by 2007/0089271 Jo.
Regarding claim 13, Jo discloses a spring assembly for driving a door holder for a door of a piece of furniture, the spring assembly comprising: 
a first holder 121; a second holder 123; 
the holders being spaced apart from one another by a gap (filled with springs 131 and 132 and coupling 122); 
the holders 121 and 123 being displaceable relative to one another within a permissible actuating path (dictated by pegs 126);
at least two springs 131/132 disposed in series (as disclosed by applicant) with one another between the first and second holders 121/123 to bias the first and second brackets away from each other (in the same manner as disclosed); and 
a coupling 122 disposed between the at least two springs 131/132 to transmit force between the at least two springs (in the same manner disclosed), the coupling including at least two spring guides (opposite recesses) configured to laterally guide at least portions of the at least two springs (by receiving the ends of the springs in the recesses), the coupling bridging the gap between the holders within the permissible actuating path (as shown in figure 8d).

Regarding claim 14, Jo discloses the spring assembly of claim 13, wherein at least one of the spring guides (opposite recesses discussed in claim 13 above), includes a sleeve (cylindrical recess) and an associated one of the springs 131/132 is at least partially inserted into the sleeve (figure 7).  

Regarding claim 16, Jo discloses the spring assembly of claim 13, wherein the coupling 122 includes at least one spring stop 122 (body between the springs in series), and an end of each of the springs 131/132 opposite an associated one of the holders bears against the at least one spring stop (as shown in figures 4 and 7).  

Regarding claim 20, Jo discloses the spring assembly of claim 13, wherein at least one of the holders 121/123 includes a spring receptacle (the cylindrical recess as discussed in claim 14) and at least one of the spring guides (examiner assumes that the receptacle IS the spring guide, please see 112b above) is disposed in the spring receptacle at least in part.  

Regarding claim 21, Jo discloses the spring assembly of claim 13, wherein: the coupling 122 includes a tube (cylindrical recesses) including an interior space (shown in figures 5 and 7-8d) divided by a first spring stop (flat surface) into two sleeve sections (opposing cylindrical recesses) forming the at least two spring guides (cylindrical recesses), one of the sleeve sections being open toward the first holder and the other of the sleeve sections being open toward the second holder (figures 8a-8d).

Regarding claim 23, Jo discloses the spring assembly of claim 13, wherein: the coupling includes first and second ends (of part 222, figure 7) and at least one spring stop (central material of part 222 in figure 7 that abuts the ends of springs 131/132) spaced from the first and second ends, and an end of each of the springs 131/132 opposite an associated one of the holders bears against the at least one spring stop, as shown in figure 7.

Regarding claim 24, Jo discloses the assembly of claim 23, wherein the spring stop (central material of part 222) is disposed at a center of the coupling relative to a length of the coupling (figure 7).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15 and 18, 17 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Jo as applied to claim 13 above, and further in view of WO2015/135005 Holzapfel.
Regarding claims 15 and 18, Jo discloses the device of claim 13, but does not include a mandrel.
Holzapfel discloses a spring device having two holders spaced apart by a gap, the holders are displaceable relative to each other, a spring between them which bias the holders apart, and a coupling (mandrel or sleeve, depending on applicant’s nomenclature) and a second coupling (mandrel or sleeve, depending on applicant’s nomenclature).  Holzapfel discloses sleeves and mandrels in figure 5; and mandrels going through the springs in figure 9.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a mandrel going through the springs as taught in Holzapfel figure 9 to the known spring structure of Jo, as Holzapfel discloses it is obvious to one of ordinary skill in the art to include the use of mandrels to springs between moving sleeves, as shown in figure 5.  Examiner contends that Jo discloses the use of springs between moving sleeves as well, and therefore Holzapfel discloses it is obvious to add a mandrel to this structure, inside or outside the spring, since both locations provide the function of “guiding” the spring.  

Regarding claims 17 and 19, Jo as modified discloses the use of sleeves as used in Jo, and in combination with mandrels around the springs, as taught in Holzapfel, as discussed above in claims 15 and 18.  

Claim(s)  22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo, as applied to claim 13 above, and further in view of Holzapfel and 3354499 Anderson.
Regarding claim 22, Jo discloses the assembly of claim 13, wherein the coupling includes spring guides that are sleeves, and a spring stop between the two serial springs.  Jo does not disclose the inclusion of a rod/mandrel having the spring stop as claimed.  
Holzapfel discloses it is known to use sleeves in combination with a mandrel, both internally of the spring(s) and externally of the spring(s) as these are equivalent locations for the same purpose.  
Anderson discloses the use of a rod having a wider than average central part dividing the rod into two mandrels for use with one spring around each mandrel abutting the wider central part.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a mandrel within the spring of Jo as it is old and well known in both Holzapfel and Anderson, and to integrate the central portion of Jo to this mandrel is shown in Anderson.  Examiner contends that including a known structure of mandrel within the known structure of the spring of Jo that would perform the same function having the same middle surface as shown in Jo, and would perform in an identical manner.  The presence or lack of an interior rod/mandrel is unnecessary for the springs to be maintained within the sleeves/receptacles of the two holders and the coupling of Jo.  


Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jo as applied to claim 13 above, and further in view of 6453804 Lee.
Regarding claim 25, Jo discloses the spring assembly of claim 13, but does not include a further continuous spring element to perform an identical function of the existing springs.  
Lee discloses the use of two parallel springs in a similar hinge to Anderson, and discloses that the use of a single spring, or two separate springs in series, perform the same function.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a second line of identical springs in parallel to the existing spring, as taught in Lee, to the known hinge of Jo.  Examiner contends that duplicating springs that perform the same function is a mere duplication of parts, which is known in the art, taught in Lee.  Examiner notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI) (b).  

Regarding claim 26, Jo as modified discloses the spring assembly of claim 25, wherein the continuous spring element (one of the two springs in series duplicated as taught by Lee) is at least partially guided by the coupling piece (of the original two springs in series, since they are connected as shown in Jo).  

Regarding claim 27, Jo as modified discloses the spring assembly of claim 25, wherein the continuous spring element (one of the two springs in series duplicated as taught by Lee) is at least partially received in spring receptacles (Lee teaches making the housing/spring receptacle of Jo large enough to accommodate both axes of springs) defined in the first and second brackets.  

Regarding claim 28, Jo discloses the spring assembly of claim 13, but does not disclose “another at least two springs”.  
Lee discloses the use of two parallel springs in a similar hinge to Jo, and discloses that the use of a single spring, or two separate springs in series, perform the same function.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a second line of identical springs in parallel to the existing spring, as taught in Lee, to the known hinge of Jo.  Examiner contends that duplicating springs that perform the same function is a mere duplication of parts, which is known in the art, taught in Lee.  Examiner notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI) (b).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see 892.
Examiner has made suggestions for further prosecution in this action.  Should applicant like to have an interview after final, applicant suggests filing an AFCP2.0.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677